UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

ROBERT JOSEPH LAUGAND, ET AL CIVIL ACTION

VERSUS

THE BANK OF NEW YORK MELLON, ET AL NO.: 17-00083-BAJ-RLB
RULING AND ORDER

 

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 38) pursuant to 28 U.S.C. §636(b)(1). The Report and
Recommendation addresses Plaintiffs Coniplaint (Doc. 1). The Magistrate Judge
recommended that Plaintiffs Complaint be DISMISSED Without prejudice as to
Defendants Experian and the State of Louisiana pursuant to Rule 4(rn) of the Federal
Rules of Civil Procedure and under Local Rule 41(b) for failure to prosecute. (Doc 38
at p. 4).

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report
and Recommendation to file Written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (Id. at p. 1). Neither party filed a
response. Having carefully considered the underlying Complaint, the instant
motions, and related filings, the Court approves the Magistrate Judge’s Report and
Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 38) is ADOPTED as the Court's opinion herein.

IT IS FURTHER ORDERED that Defendant’s Cornplaint (Doc. 1) is

DISMISSED as to Defendants Experian and the State of Louisiana without

prejudice.

Baton Rouge, Louisiana, this {2' day of October, 2018.

dant/n

JUDGE BRIANMACKSON
UNITED sTATEs DISTRICT coURT
MIDDLE DISTRICT 0F LoUIsIANA

